                        1:18-cv-01390-JES-TSH # 35            Page 1 of 19
                                                                                                      E-FILED
                                                                        Thursday, 10 June, 2021 08:42:06 AM
                                                                               Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS


LISA WATTS,                         )
                                    )
                    Plaintiff,      )
                                    )
             v.                     )                 Case No. 18-cv-1390-JES-TSH
                                    )
METHODIST MEDICAL CENTER            )
OF ILLINOIS, a/k/a PROCTOR HOSPITAL,)
a/k/a UNITY POINT HEALTH CARE,      )
                                    )
                    Defendant.      )

                                    ORDER AND OPINION

       This matter is now before the Court on Defendant The Methodist Medical Center Of

Illinois’ (“Methodist”) Motion (Doc. 31) for Summary Judgment. For the reasons set forth below,

Defendant’s Motion (Doc. 31) is GRANTED.

                                          BACKGROUND

       Two months after the Court informed Plaintiff that the Court would no longer accept her

Response to Defendant’s Motion for Summary because Plaintiff failed to timely respond or move

for an extension of time, Plaintiff filed two identical Motions (Docs. 32, 33) for Leave to file

Response to Defendant’s Motion. Pursuant to Local Rule 7.1(F), “[i]f filing a document requires

leave of the court, the filing party must attach the proposed document as an exhibit to a motion to

file.” Plaintiff has failed to attach the proposed brief to her Motions for Leave and has not made

any attempt to do so since filing her Motions. Therefore, the Court denies Motions (Docs. 32, 33)

for failure to comply with the local rules. This Order on Defendant’s Motion (Doc. 31) for

Summary Judgment follows.




                                                 1
                            1:18-cv-01390-JES-TSH # 35                   Page 2 of 19




         Plaintiff has failed to file a Response to Defendant’s Motion, therefore the following facts

listed in Defendant’s Motion are considered undisputed by the Parties. 1

         Plaintiff Lisa Watts (“Watts”) is a licensed clinical social worker in Illinois. (Watts Dep.,

p. 9). On December 5, 2016, Watts was employed by Methodist as a mental health clinician,

primarily working with children and teenagers in an outpatient setting. Her duties included

conducting initial assessments, creating a treatment plans, and providing counseling and therapy

to children from ages 4 to 18. With older teens, the therapy sessions were often one-on-one and

for younger patients, family members were often present. These counseling and therapy services

addressed a variety of mental health issues, including anxiety and depression. Watts also

provided counseling and therapy to adults and led group therapy in a partial hospitalization

program. (Watts Dep., pp. 12, 43, 47-48); (Jaegle Dec., ¶ 3).

         In December 2016, Methodist had a Fit for Duty Assessment policy. The policy promoted

an environment free of alcohol/drug use and misuse in compliance with the Drug Free Workplace

Act and a safe and healthy environment for the staff and patients. Under the policy, a fit for duty

assessment may be required for a variety of situations, including, but not limited to, rambling,

fast speech, out of the ordinary, bizarre behavior, extreme outburst without provocation, and

disorientation. Under the policy, immediate termination would result if an employee refuses to


1
  See Local Rules 7.1(D)(1), (d)(2)(b)(6) (“Within 21 days after service of a motion for summary judgment, any
party opposing the motion must file a response. A failure to respond will be deemed an admission of the motion.”;
“A failure to respond to any numbered fact will be deemed an admission of the fact.”). The Seventh Circuit has
repeatedly affirmed district courts’ strict application of local rules that streamline summary judgment. See e.g.,
Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 924 (7th Cir. 1994). Local rules are not “mere formalit[ies],” a failure
to follow them can be fatal to one’s claim. Id. Moreover, this is not an isolated incident, Plaintiff’s counsel has
repeatedly failed to timely respond to motions and comply with court orders, which previously resulted in warnings,
sanctions, and admonishment from the Court. See e.g., Henseler v. Cook Canton, LLC, No. 18-1363 (C.D. Ill.), Text
Order dated 2/25/2021. Counsel’s response in Henseler became due around the same time as counsel’s response here
based on previously granted motions for extensions of time requested in Henseler. Counsel chose to respond to the
defendant’s motion in Henseler and ignore his Response due here. In the Court’s 2/25/2021 text order in Henseler
admonishing counsel for failing to timely file the exhibits associated with his response to the defendant’s motion, the
Court also alerted counsel that his Response here was overdue. Yet, counsel continued to ignore his obligation to his
client. Due to this decision, Plaintiff’s Response has been waived.

                                                          2
                        1:18-cv-01390-JES-TSH # 35              Page 3 of 19




submit to a drug/alcohol screen. (Jaegle Dec., ¶ 13). Methodist worked with the Illinois Work

Injury Resource Center (“IWIRC”) to complete fit for duty examinations, including drug and

alcohol testing. During business hours, specimens were obtained at IWIRC. (Jaegle Dec. ¶ 14).

        In December 2016, Angie Moore (“Moore”) was employed by Methodist in the position

of Compliance Officer. At that time, Moore was a licensed clinical professional counselor in

Illinois. (Moore Dec., ¶ 2). On December 5, 2016, Watts contacted the Compliance Department

asking to speak with Moore. Watts indicated that she only wanted to speak with Moore (and only

in person) as she believed the phone lines were tapped. Moore then called Watts and left a

message. Watts then called Moore back and proceeded to discuss her concerns. Watts indicated

that her supervisor, Marianne Dungan (“Dungan”), was involved in delaying the care delivered

to her father in the Emergency Department of Methodist (“ED”) with the hope that he would not

survive, so Watts would not miss any more work. Specifically, Watts alleged that Dungan had

worked with the behavioral health staff and medical staff to withhold fluids and other necessary

interventions to her father, which caused him to code and almost die. Watts alleged that Dungan

told the staff words to the effect of “this is Lisa’s dad and we don’t like her so let’s not treat

him.” When Moore repeated this information back to her in an attempt to clarify, Moore told her

this is a serious allegation— that Dungan was trying to kill her father. Watts said “yes, but it had

happened.” (Moore Dec., ¶ 5); (Watts Dep., pp. 66-68).

        Watts also reported that Dungan illegally accessed records and conducted long term

“harassment and persecution” including negative feedback on evaluations and harassing texts.

Watts described being afraid of Dungan. Watts stated she could not go to the Director, Dean

Steiner, because Dungan and Steiner had been friends for 25 years and there were many conflicts

of interest. (Moore Dec., ¶ 6); (Watts Dep., p. 69). Some reports from Watts did not sense make



                                                   3
                       1:18-cv-01390-JES-TSH # 35            Page 4 of 19




to Moore. Id. Watts was crying and hysterical at times during the call indicating she did not know

what to do. When Moore asked Watts if she was “okay,” she responded “no.” When Moore

expressed concern that she was seeing patients today, Watts agreed she did not think that she

should see patients. Moore asked if someone could come to talk to Watts in her office and she

said “yes.” (Moore Dec., ¶ 8); (Watts Dep., pp. 69-70). Moore then contacted another employee

of Methodist for additional follow up. (Moore Dec., ¶ 9).

       In December 2016, Methodist employed Jan Carroll (“Carroll”) as a Nurse Manager in

the Adult Behavioral Health Unit and Kathy Jaegle (“Jaegle”) as of Director of Compensation

and Integration. On December 5, 2016, Jaegle received a call that Watts needed to be checked on

and a fit for duty assessment might be needed based upon Watts’ behavior, which included

crying. (Jaegle Dec., ¶¶ 2, 4). That same day both Jaegle and Carroll met Watts in her office on 7

West. After knocking on the door, Watts answered it and Carroll and Jaegle asked to talk to her.

When they arrived, Jaegle told Watts that they were there to make sure she was “okay.” (Jaegle

Dec., ¶¶ 4-5) (Carroll Dec., ¶ 3); (Watts Dep., pp. 71, 81) Carroll confirmed if Watts knew both

of them and she said “yes.” Thereafter, Watts said, “I never thought this would go on here.” She

then recounted her past work history on a medical unit at Methodist and her move to Florida with

her husband who was in the service. She then talked about moving back and working at the VA.

(Jaegle Dec., ¶ 6); (Carroll Dec., ¶ 4); (Watts Dep., p. 73). Watts spoke extensively about

incidents at the VA being investigated and how her co-worker committed suicide. Watts became

emotional about his suicide and blamed herself—feeling like she could have done more for him.

(Jaegle Dec., ¶ 6); (Carroll Dec., ¶ 5); (Watts Dep., pp. 73, 78-79). Watts spoke about returning to

Methodist because she felt close to the organization.




                                                 4
                        1:18-cv-01390-JES-TSH # 35              Page 5 of 19




        Next, Watts talked about statements or questions that Dungan made during her interview

and questioned why she would have said that. She made several references to co-workers on 7

West that she knew for years then seemed angry about a former employee who worked as a

Mental Health Counselor on 8 West and was an assistant manager in the Behavioral Health

Emergency Department (“BHED”) at that time. (Jaegle Dec., ¶ 6); (Carroll Dec., ¶ 6). Watts then

expressed feeling that Dungan was against her and that the assistant manager in the BHED was

in on it too. (Carroll Dec., ¶ 7). Carroll and Jaegle felt it was hard to follow Watts’ train of

thought during the meeting and Watts was emotional. Watts referenced messages on her cell

phone from Dungan when Watts communicated about missing work due to her father’s illness.

Watts talked about her father being a patient on 8 Hamilton and stated that Don Dungan,

Dungan’s husband worked on that unit. She said she was glad that she saved the voicemails.

Watts stated she believed Dungan was culpable for her father’s care at the hospital in October

2016. She alleged other employees had conspired against her and intentionally jeopardized her

father’s care. (Jaegle Dec., ¶¶ 7, 8); (Carroll Dec., ¶ 8); (Watts Dep., pp. 76-78). Jaegle verified

some dates with her, but otherwise Watts talked the entire time.

        Overall, Watts’ speech was rambling, incoherent and difficult to track and follow. She

brought up unrelated topics from many years ago, and appeared to be paranoid when discussing

her supervisor and co-workers. Based on observations of her mental and emotional state, Jaegle

believed an assessment was necessary at that time to protect Watts’ health and welfare, as well as

the health and welfare of her patients. Jaegle was concerned Watts might be a threat to herself

and she was not in a state to perform her job functions. Jaegle was also concerned that Watts’

behavior could affect patient care if she were to provide counseling and therapy services to

patients, many of whom have mental health issues in their own lives. (Jaegle Dec., ¶ 9). Thus,



                                                   5
                        1:18-cv-01390-JES-TSH # 35            Page 6 of 19




Jaegle told Watts that she and Carroll were concerned for her and needed to take her down to the

ED for an evaluation. (Jaegle Dec., ¶ 10); (Carroll Dec., ¶ 9); (Watts Dep., pp. 81-82).

       When they arrived at the ED, the assistant manager of the BHED came down the hall and

passed Watts, Carroll, and Jaegle. They briefly stood in the hall then went into the room where

they were standing. Shortly after, Jaegle excused herself to her office to leave for a physical

therapy appointment. (Jaegle Dec., ¶¶ 11-12); (Carroll Dec., ¶ 10); (Watts Dep., p. 83). After

Jaegle left, Watts said, “Do you see what I mean? Did you see the way she [the assistant manager

of the BHED] looked at me? I know she is telling everyone about me. I want it so that to get in

my chart everyone has to break the glass and I want it checked out who has gotten in my chart.”

(Carroll Dec., ¶ 11). The ED RN then came in and began his assessment. He asked about Watts’

health history then Watts asked to speak with him in private, so Carroll stepped out of the room

for about 5 minutes. The RN completed his assessment and said the doctor would be in shortly.

(Carroll Dec., ¶ 12); (Watts Dep., p. 84). Carroll then tried to talk to Watts about her dog and she

showed Carroll a picture of the dog on her phone. Watts said she needed to call her parents, so

she called her father. When she got off the phone, she said her father and uncle were coming to

the ED to help protect her. She then went back to talking about how her father almost died in this

hospital because he needed cardiac care, but no one would see him. (Carroll Dec., ¶ 13); (Watts

Dep., p. 85). Watts referenced her phone again and said that “no one was going to get her phone

because she had everything saved that would help her show what has been going on.” She

became emotional again several times, then pulled herself together quickly. (Carroll Dec., ¶ 14).

       Watts also spoke about several family members who died of cancer. At times she would

appear angry then she would stop talking and say, “[t]hat’s all I am going to say about that.” She

said several times that she is “not crazy,” and “all this would come out.” Watts offered to Carroll



                                                 6
                       1:18-cv-01390-JES-TSH # 35            Page 7 of 19




that she “did not have any thoughts of hurting herself.” (Carroll Dec., ¶ 15). At about 11:00 a.m.,

Del Foreman (“Foreman”) came to stay with Watts since Carroll had to leave. At the time,

Foreman was employed by Methodist as a Nurse Manager. (Foreman Dec., ¶ 2). Foreman was

asked by Dean Steiner to sit with Watts for a fit for duty assessment. (Foreman Dec., ¶ 3). Carroll

introduced Foreman and Watts responded, “[o]h, I thought he was Don Dungan.” Carroll told

Foreman that we were waiting for the doctor and Carroll left the room. (Carroll Dec., ¶ 16).

Foreman sat with Watts approximately 15-20 minutes before the ED physician came in to

interview her. Foreman attempted to engage her in superficial conversation. Watts introduced the

subject of being let go at the VA because she was a “whistleblower,” but did not go into detail.

She referenced an ongoing investigation and having provided “all the information to Aaron

Shock.” Watts remarked that she was “loved by everyone and it being documented in her

evaluation.” Foreman again attempted to steer the conversation to superficial topics like movies,

television, and music. Watts indicated that she did not have preferences because she had to take

care of her parents then spoke about their debilitations at length. Watts asked Foreman to leave

when the physician came to speak with her then Foreman immediately left the room. (Foreman

Dec., ¶ 4); (Watts Dep., pp. 89-91).

       The physician spoke to Watts for about 10-15 minutes. After the conversation, Foreman

re-entered the room and attempted to re-engage Watts. She asked how much longer it would be;

Foreman responded that he did not think it would be much longer. Watts then began looking at

Foreman and made the comment that “she knows what’s going on” and “knows she’s being kept

here against her will,” as she “saw the police outside her room” (referring to the security guard

standing at the ED nurse’s station). Foreman informed her that the police were not outside her

room, but rather it was a security guard standing at the desk. Watts appeared not to believe



                                                 7
                       1:18-cv-01390-JES-TSH # 35           Page 8 of 19




Foreman, saying “I know what you’re trying to do by talking about TV, movies and music . . .

you’re a skilled clinician and you’re assessing me.” Foreman assured her that his attempt at

conversation had no ulterior motive. Watts again indicated she had “everything in her phone

about what’s been going on,” while tapping the purse at her side. She did not elaborate about

what she was referring to. (Foreman Dec., ¶ 5); (Watts Dep., p. 90). Watts then told Foreman she

called her uncle and grandfather earlier and wondered what was taking them so long. When

Foreman began to respond, she pushed the nursing call light while keeping eye contact with

Foreman. She asked the nurse if her family had arrived and upon learning that her uncle was in

the waiting room, she requested he be brought back to her. She asked Foreman to leave the room

when her uncle arrived, and he complied. After Foreman left the room, he remained at the ED

nurse’s station, communicating with the lead nurse and Dean Steiner via phone.

       At 12:50 p.m., Foreman noticed two Peoria Police Officers had arrived and wanted to see

Watts because she had called them to report that “she’s being kept in the ED against her will.”

The administrative director of the ED arrived several minutes later to speak to Watts and the

police officers. Foreman then left the ED after Jaegle and Mary Bliss (“Bliss”) arrived. (Foreman

Dec., ¶ 6); (Watts Dep., pp. 94-95, 98). At the ED, Watts was given a note from the doctor stating

“Does not require psychiatric admission at this time.” (Watts Dep., p. 94). Watts was advised that

she was free to leave the ED, but needed to go to IWIRC to complete the fit for duty

examination. Watts was told that successful completion of the fit for duty examination was

required before Watts could return to work and that failure to complete the examination could be

grounds for termination. An appointment was scheduled at IWIRC for 2:15 p.m. on December 5,

2016. (Jaegle Dec. ¶ 15); (Watts Dep., p. 101).




                                                  8
                       1:18-cv-01390-JES-TSH # 35           Page 9 of 19




       On December 5, 2016, Watts was orally advised of her 2:15 p.m. appointment at IWIRC,

and she would undergo a drug and alcohol screening there. However, Watts refused to go to the

appointment because she did not trust IWIRC and was concerned IWIRC would alter the results

to falsely show she had alcohol or drugs in her system. (Watts. Dep., pp. 102-103). That same

day a letter was also sent to Watts confirming Jaegle’s discussion with Watts regarding the

IWIRC appointment and that her return to work was contingent upon a full release from IWIRC.

Watts was further advised to contact Bliss if she had any questions about the appointment and to

contact her manager, Dungan for any other general questions. (Jaegle Dec., ¶ 16, Ex. 1); (Watts

Dep., pp. 105-106 and Ex. 6). Watts did not contact Bliss or Dungan and did not go to the

IWIRC appointment. (Watts Dep., pp. 106-108). On December 6, 2016, Jaegle, Bliss, and

Dungan called Watts and again requested that she complete the fitness examination. Watts was

again advised that failure to go to IWIRC to complete the examination could jeopardize her

employment but she again refused to comply. (Jaegle Dec., ¶ 17); (Watts Dep., pp. 110, 112).

       Watts made additional calls to the Compliance Department on December 8, 9, and 11,

2016. On December 9, 2016, Watts called regarding a phone call she received from someone

who identified himself as Cory with Perfect Choice, a roofing and window company. Watts

believed that this call was associated with ongoing harassment from the hospital. On December

11, 2016, Watts called Compliance regarding a news report that a man fell off the parking deck

of Proctor. Watts was concerned that this man may have been pushed off the deck for filing a

whistleblower report and was concerned for other employees’ safety. (Watts Dep., pp. 120-123).

       Due to Watts’ continued erratic behavior and absences, there was a growing concern for

Watts’ safety and wellbeing. The police were contacted to do a wellness check at Watts’ home

and they did. (Watts Dep., p. 121). On December 13, 2016, Bliss and Jaegle called Watts to



                                                9
                       1:18-cv-01390-JES-TSH # 35            Page 10 of 19




inform her of her rights under the Family Medical Leave Act and told her she should contact the

Leaves Department to account for her absences since December 6, 2016. Watts hung up on Bliss

and Jaegle. She did not call the Leaves Department and obtain/complete the paperwork to be on

an approved leave. (Jaegle Dec., ¶ 18); (Watts Dep., pp. 126-127, 131). Effective December 20,

2016, Watts was terminated from her employment due to her work absences since December 6,

2016 and her failure to complete the fit for duty examination or obtain approval to be on a leave

of absence. (Jaegle Dec., ¶ 19, Ex. 2).

       On October 23, 2018, Watts filed the instant Complaint alleging Methodist violated the

Americans with Disabilities Act, 42 U.S.C. § 1211 et seq. and Rehabilitation Act, 29 U.S.C. §

794, by requiring her to undergo an ER visit and I Works examination despite “no indication of

physical and medical illness.” Doc. 1, at 5. Methodist seeks summary judgment on Watts’ claim.

                                          LEGAL STANDARD

       Summary judgment is appropriate where the movant shows, through “materials in the

record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations … admissions, interrogatory answers, or other materials” that “there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56. “The court has one task and one task only: to decide, based on the

evidence of record, whether there is any material dispute of fact that requires a trial.” Waldridge,

24 F.3d at 920. The Court must construe the record in the light most favorable to the nonmovant.

Payne v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003). To overcome the undisputed facts in a

summary judgment motion, the nonmovant cannot rest on the allegations in his complaint but

must point to evidence of an admissible sort that a genuine dispute of material fact exists. Fed. R.

Civ. P. 56(e)(2); Behrens v. Pelletier, 516 U.S. 299, 309 (1996). “[I]f the non-movant does not



                                                 10
                       1:18-cv-01390-JES-TSH # 35           Page 11 of 19




come forward with evidence that would reasonably permit the finder of fact to find in her favor

on a material question, then the court must enter summary judgment.” Waldridge, 24 F.3d at 920.

                                           DISCUSSION

       In December 2016, Methodist had a Fitness-For-Duty Assessment Policy, which included

drug and alcohol testing. (Jaegle Dec., ¶ 13). Under the policy, Methodist could request an

assessment for a variety of reasons such as rambling, fast speech, extraordinary bizarre behavior,

extreme outburst without provocation, and disorientation. (Jaegle Dec., ¶ 13). The policy

expressed that termination would result for a failure to complete a drug/alcohol screen. Id. On

December 5, 2016, Methodist ordered Watts to undergo a fitness-for-duty examination, which

included an evaluation in the emergency department and alcohol/drug testing. Watts never

completed the second portion of the examination. In her Complaint, Watts challenges the fitness

examination as unnecessary because she did not experience a physical or medical illness. Doc. 1.

       Under the Americans with Disabilities Act, an employer cannot require a medical

examination or inquiry into whether an employee is an individual with a disability or the nature

or severity of the disability, “unless such examination or inquiry is shown to be job-related and

consistent with business necessity.” 42 U.S.C. § 12112(d)(4)(A). See also 29 C.F.R. §

1630.14(c). “A covered entity may [also] make inquiries into the ability of an employee to

perform job-related functions.” 42 U.S.C. § 12112(d)(4)(B). Methodist concedes Watts was an

“employee” subjected to a “medical examination.” Doc. 31, at 15. Rather, the issue before the

Court is whether the examination was “job-related and consistent with business necessity.” Id.

       An “examination is job-related and consistent with business necessity” if the “employer

has a reasonable belief based on objective evidence that a medical condition will impair an

employee’s ability to perform essential job functions or that the employee will pose a threat due



                                                11
                       1:18-cv-01390-JES-TSH # 35            Page 12 of 19




to a medical condition.” Coffman v. Indianapolis Fire Dep’t, 578 F.3d 559, 565 (7th Cir. 2009)

(emphasis added). The employer bears the high burden of establishing the business necessity

exception applies. Wright v. Illinois Dep’t of Child. & Fam. Servs., 798 F.3d 513, 523 (7th Cir.

2015). “[I]nquiries into an employee’s psychiatric health may be permissible when they reflect

concern for the safety of employees and the public at large.” Coffman, 578 F.3d at 565. In

Coffman, the Seventh Circuit found the fitness-for duty examinations ordered for firefighter

Coffman were reasonable and consistent with the business necessity exception. Id. at 566.

Multiple firefighters had expressed concerns about Coffman: she was outgoing but became

guarded/defensive and appeared to suffer from paranoia; she seemed withdrawn, depressed, and

uncommunicative; and she seemed unable to make decisions without being prompted. Id. at 565.

The court found “[t]he Department ha[d] an obligation to the public to ensure that its workforce

is both mentally and physically capable of performing what is doubtless mentally and physically

demanding work.” Id. at 566. Therefore, a psychological evaluation based on withdrawn and

defensive behavior in this special work environment was reasonable. Id.

       Likewise, in Kurtzhals v. Cty. of Dunn, 969 F.3d 725, 730–31 (7th Cir. 2020), the Seventh

Circuit found the ordered fitness-for-duty examination was reasonable and consistent with the

business necessity exception. Id. There, a police department ordered a sergeant to undergo a

fitness-for-duty evaluation after he threatened violence against a co-worker in violation of the

workplace policy Id. at 727. The court held “[b]ecause Kurtzhals was a police officer and

responsible for public safety, his ‘well-being was essential not only to his safety but to the public

at large; thus, the Department had a particularly compelling interest in assuring that he was both

physically and mentally fit to perform his duties.’” Id. at 731 (quoting Coffman, 578 F.3d at 565).




                                                 12
                       1:18-cv-01390-JES-TSH # 35            Page 13 of 19




Thus, the Seventh Circuit affirmed the district court’s grant of summary judgment on the

plaintiff’s 42 U.S.C. § 12112(d)(4)(A) claim.

       This case involves a situation where a clinical social worker who primarily treated

children and teens for mental health was exhibiting behavior which caused concern regarding her

own mental well-being. In its Motion, Methodist argues it did not discriminate against Watts by

ordering a fitness-for-duty examination because it had objective evidence to reasonably believe

Watts’ medical condition posed a threat or would impair her ability to perform her essential job

functions. Doc. 31, at 17. Thus, Methodist asserts it was justified in terminating Watts because

she refused to complete the examination and was not cleared to return to work.

       A. Essential Job Function

       In determining a job’s essential functions within meaning of the ADA, “consideration

shall be given to the employer’s judgment as to what functions of a job are essential, and if an

employer has prepared a written description ... for the job, this description shall be considered

evidence of the essential functions of the job.” Bilinsky v. Am. Airlines, Inc., 928 F.3d 565, 569

(7th Cir. 2019), as amended (Aug. 9, 2019) (quoting 42 U.S.C. § 12111(8)) (discussing the

factual essential-function inquiry within the context of whether a person is a “qualified

individual”). As to Watts’ job function, it is undisputed that Watts was employed by Methodist as

of December 5, 2016 as a mental health clinician. In that role, she primarily worked with

children and teenagers. Her duties included conducting initial assessments, creating treatment

plans, and providing counseling and therapy to children from ages 4 to 18. These counseling and

therapy services addressed a large variety of mental health issues, including anxiety and

depression. Watts also led group therapy for adults in a partial hospitalization program. Watts




                                                 13
                       1:18-cv-01390-JES-TSH # 35             Page 14 of 19




was required to obtain a licensure in clinical social work in the State of Illinois to perform these

services and did maintain such licensure.

       The Court does not opine on whether a special deference should be applied to

Methodist’s decision because Watts was in a “special work environment,” but the Court

considers Watts’ role in determining whether the fitness examination was a business necessity.

Business necessities vary depending on the workplace. Coffman, 578 F.3d at 565 (quoting

Conroy v. N.Y. State Dep’t of Corr. Servs., 333 F.3d 88, 99 (2d Cir. 2003)). While Watts did not

face the general public like a police officer or firefighter would, she performed mentally

demanding work. She provided services to vulnerable people who were in need of mental health

treatment and conducted these services in sensitive settings (i.e. counseling young children,

seeing patients in one-on-one sessions, and assisting patients in hospitalization programs). Her

mental health could impact the treatment of children, especially when she was experiencing

seemingly irrational and paranoid thoughts the same day that she was treating patients. (Jaegle

Dec., ¶ 9). Plaintiff’s own admission supports this where she admitted to Moore from the

Compliance Department that she should not be seeing patients that day. (Moore Dec., ¶ 8).

       B. Reasonable Belief Based on Objective Evidence

       Methodist asserts it obtained objective evidence through Jaegle’s personal observation of

Watts and through additional details provided by other colleagues’ interactions with Watts. Doc.

31, at 17. This evidence was obtained prior to the fitness-for-duty examination and continued

during the examination, which Watts did not complete. Based on this evidence, Methodist

became concerned that Watts’ mental health issues created a threat to her own safety, the safety

of her patients, and her ability to provide mental health services. Id.




                                                 14
                       1:18-cv-01390-JES-TSH # 35             Page 15 of 19




       Objective evidence supporting a decision to request an evaluation can be established

based on the observations of one’s co-workers and an individual’s own statements. See e.g.,

Coffman, 578 F.3d at 565 (discussing reports from multiple firefighters about the plaintiff’s

behavior which formed the basis for the fitness examination requests); Kurtzhals, 969 F.3d at 727

(basing the examination request on the plaintiff’s conduct and words to another at work

corroborated by multiple witnesses). Evidence of “annoying or inefficient [behavior] does not

justify an examination; rather, there must be genuine reason to doubt whether that employee can

perform job-related functions.” Wright, 798 F.3d at 524. “[A] safe workplace is a paradigmatic

necessity of operating a business[,]” otherwise an employer could risk a negligence suit. Painter

v. Illinois Dep’t of Transportation, 715 F. App’x 538, 541 (7th Cir. 2017) (quoting EEOC v. AIC

Sec. Investigations, Ltd., 55 F.3d 1276, 1283 (7th Cir. 1995)). See also, Milliman v. Cty. of

McHenry, 893 F.3d 422, 434 (7th Cir. 2018) (holding it was proper for a county to refer a deputy

to psychological evaluation after he alleged bizarre widespread corruption, human trafficking,

and solicitation of murder by the Sheriff). Thus, “[a]n employer does not have to wait for a

disabled employee in a sensitive position to injure someone before it can evaluate the employee’s

fitness for duty.” Stern v. St. Anthony’s Health Ctr., 788 F.3d 276, 294 (7th Cir. 2015) (citing

Timmons v. Gen. Motors Corp., 469 F.3d 1122, 1129 (7th Cir. 2006)). Likewise, “[t]he ADA does

not require [a hospital] to walk ‘on a razor’s edge—in jeopardy of violating the ADA if it fired

such [a psychologist who risked the health and safety of its patients through his memory

impairment], yet in jeopardy of being deemed negligent if it retained him and he hurt someone.’”

Id. at 295 (quoting Palmer v. Circuit Court of Cook Cnty., Ill., 117 F.3d 351, 352 (7th Cir. 1997)).

       Watts’ behavior was more than a mere annoyance or inefficiency; co-workers from

various departments at Methodist described her speech as rambling, incoherent, fearful,



                                                 15
                       1:18-cv-01390-JES-TSH # 35           Page 16 of 19




accusatory, and angry at times. Based on the undisputed facts, Watts exhibited various bizarre

behaviors on December 5 leading up to Methodist’s decision to order the fitness examination. It

began with Watts asking to specifically speak with Moore in Compliance in person because she

believed the phone lines were tapped. Upon speaking with Moore, Watts alleged that her

supervisor Dungan conspired with other hospital staff to intentionally delay care to her father in

October 2016 so that he would die, and Watts would not miss work caring for him. Watts

reported that Dungan illegally accessed records and harassed Watts through negative evaluations

and text messages. Watts also stated she could not address these concerns with Director Steiner

due to conflicts of interest and because Dungan had been friends with Steiner for 25 years. Watts

cried while recounting her fears about Dungan and stated she did not know what to do. All of this

occurred the same day Watts was to treat patients.

       After the call, two Methodist employees were sent to assess whether a fitness-for-duty

examination was necessary: Carroll, a Nurse Manager from the Adult Behavioral Health Unit,

and Jaegle, the Director of Compensation and Integration. According to Carroll and Jaegle,

Watts’ speech was rambling, incoherent, and difficult to follow. She brought up unrelated topics

from many years ago and appeared paranoid when discussing her supervisor and co-workers. She

spoke about her past work for the VA where events occurred that were being investigated and she

expressed feelings of blaming herself for the suicide of her co-worker. Watts returned to alleging

Dungan was against her along with another co-worker who formerly worked for Methodist. She

recounted her position that Dungan tried to kill her father and added that Dungan’s husband

worked in the unit where her father was treated. Based on observations of her mental and

emotional state including intermittent crying, Jaegle ordered the fitness-for-duty examination.




                                                16
                       1:18-cv-01390-JES-TSH # 35            Page 17 of 19




       The Court agrees that the examination was related to Methodist’s concerns about Watts’

ability to perform her job, particularly where her performance was imminent as she had sessions

scheduled that same day. (Jaegle Dec., ¶ 9). Providing mental health services was a central duty

to Watts’ role and mental health was Methodist’s central concern about Watts, which resulted in

the exam request. Id. As evidenced by the declaration from Jaegle, Methodist was concerned that

Watts’ mental health issues created a threat to the health and safety of her patients who she

treated for anxiety and depression. Id. Watts even admitted that she should not see patients that

day. Moreover, Methodist took action the same day it observed this behavior from Watts rather

than allowing her to see patients. Cf. e.g., Wright, 798 F.3d at 524 (describing an employer who

allowed a Department of Children and Family Services caseworker to continue overseeing cases

involving children for two months after it requested the worker to undergo a fitness evaluation).

Thus, at the time Methodist ordered the initial examination, it was clearly related to Watt’s job

and a business necessity to ensure the safety of Watts and others.

       C. Additional Examination

       Regardless of whether the drug testing was part of the initial examination or a second

examination request, Methodist was justified in ordering such examination. An ED physician

eventually gave Watts a note stating, “Does not require psychiatric admission at this time.” Doc.

31-1, at 64. However, Watts continued to exhibit bizarre behavior while in the ED. With a clear

fixation on her supervisor Dungan, she described conspiracy theories among Dungan and staff

members who treated her father and even mistook Foreman for Dungan’s husband upon

introduction in the ED. (Carroll Dec., ¶ 13); (Watts Dep., p. 85). Her emotional state varied

between anger, paranoia, and upset to quickly pulling herself together. (Carroll Dec., ¶¶ 11, 14,

15). Watts made further paranoid statements: She told Carroll, “Do you see what I mean? Did



                                                17
                       1:18-cv-01390-JES-TSH # 35             Page 18 of 19




you see the way she [the assistant manager of the BHED] looked at me? I know she is telling

everyone about me. I want it so that to get in my chart everyone has to break the glass and I want

it checked out who has gotten in my chart.”; Watts made several statements that she is “not crazy,

and all this would come out.”; Watts spoke about being let go from the VA because she was a

“whistleblower”; she said to both Carroll and Foreman at different times that “no one was going

to get her phone because she had everything saved”; and she made comments to Foreman that

she “knows what’s going on”; she “knows she’s being kept here against her will,” as she “saw

the police outside her room” (referring to the security guard standing at the ED nurse’s station).

See generally (Carroll Dec.); (Foreman Dec.). At some point, Watts was the one who actually

called the police because “she was being kept against her will.”

       As discussed in the cases cited above, courts have found paranoid and angry behavior

witnessed by multiple co-workers to be an appropriate basis for an employer to order a fitness-

for-duty examination, particularly employees in special work environments. Therefore, it was

reasonable for Methodist to further require Watts to submit to a drug and alcohol examination at

IWIRC that same day. She alleged widespread conspiracy across departments including

individuals “getting into her chart.” She fixated on the suicide of her former co-worker and

“whistleblowers,” oftentimes through rambling, monologue speech with abrupt stops and

changes to unrelated topics. Watts’ reasoning for refusing to attend the IWIRC appointment

further evidenced her unusually paranoid state. She stated she did not trust IWIRC and was

concerned it would alter the results of her exam to falsely show she had alcohol or drugs in her

system. (Watts. Dep., pp. 102-103). Watts maintained this position in her deposition: “I thought

how corrupt can one place be? I mean, what else is going to happen here? I don’t trust them. I

was scared that I was even going to get out to my car.” Id.



                                                18
                       1:18-cv-01390-JES-TSH # 35            Page 19 of 19




       Methodist also gave Watts extended time to complete the examination beyond the initial

date where she experienced the episode which triggered Methodist’s concerns. (Jaegle Dec., ¶

16-19). Further, while not relevant to the initial determination, Methodist was continually

concerned about Watts’ fitness between December 5 and the date of her termination on

December 20. Such concern resulted in Methodist contacting police to perform a wellness check

at Watts’ home. Doc. 31, SOF 43; (Watts Dep., p. 121). Based on the undisputed facts, Watts

continued to call the Compliance Department raising conspiracy theories accusing the hospital of

harassing her via a phone call from a roofing company and alleging that a man was pushed off a

parking deck of Methodist’s property because he was a “whistleblower.” See Doc. 31-1, at 61-62.

During this time, Defendant again requested Watts to submit to further examination, but she

refused to do so, which eventually resulted in her termination. Id. at 65-66.

       In sum, when viewing the facts in a light most favorable to Watts, Methodist’s decision to

require Watts to undergo a fitness-for-duty examination was reasonable and consistent with the

business necessity exception under 42 U.S.C. § 12112(d)(4).



                                         CONCLUSION

       For the reasons set forth above, Plaintiff’s Motions (Docs. 32, 33) for Leave to file

Response to Defendant’s Motion are DENIED. Defendant Methodist’s Motion (Doc. 31) for

Summary Judgment is GRANTED. The Clerk is directed to close this case.



               Signed on this 9th day of June, 2021.

                                              s/ James E. Shadid
                                              James E. Shadid
                                              United States District Judge



                                                19
